internal_revenue_service department of the treasury index number 1362-dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom p si 3-plr-110966-99 date date legend a corporation d1 d2 d3 d4 this letter responds to a letter dated date submitted on behalf of corporation requesting a ruling under sec_1362 of the code that corporation’s s_corporation_election will be effective as of d2 facts corporation was incorporated on d1 shares of corporation were issued to a the sole shareholder on d2 on d3 a and the director of corporation held a meeting approving the election of s_corporation status a corporate resolution was executed on d3 indicating that corporation would take those actions required to elect s_corporation status corporation’s accountants prepared a form_2553 election by a small_business plr-110966-99 corporation on d3 however the form_2553 was never filed corporation began doing business on d4 corporation requests a ruling that it will be recognized as an s_corporation as of its first taxable_year beginning d2 analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 governs the effective date of an s election if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year conclusion based solely on the facts and representations submitted we conclude that corporation has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly provided corporation makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of d2 for the election within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether corporation is in fact an s_corporation for federal tax purposes pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-110966-99 sincerely william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
